Exhibit 10.2

 

execution versION   DEED OF GUARANTEE   Dated 21 May 2020

 

relating to

 

a £300,000,000 Commercial Paper Programme for the purpose of the Joint HM
Treasury and Bank of England Covid Corporate Financing Facility

 

established by

 

MOLSON COORS BREWING COMPANY (UK) LIMITED

 

guaranteed by

 

MOLSON COORS BEVERAGE COMPANY

 

 

 

 

[tm2020748d1_ex10-2img001.jpg] 

 





 

 



Contents

 

ClausePage

 

1.Interpretation 3 2.Guarantee and Indemnity 3 3.Payments 5 4.Power and
authority; Ranking 5 5.Amendments 6 6.Delivery of this Deed 6 7.Notices 6
8.Miscellaneous 6 9.Governing Law and Jurisdiction 7

 

Signatories9

 





 

 

THIS DEED OF GUARANTEE (this Deed) is made on 21 May 2020

 

BY:

 

(1)MOLSON COORS BEVERAGE COMPANY (the Guarantor) in favour of the Holders and
the Relevant Account Holders from time to time.

 

WHEREAS:

 

(A)Molson Coors Brewing Company (UK) Limited (the Issuer) has established a
Commercial Paper Programme (the Programme) for the purpose of issuing
sterling-denominated notes (the Notes, which expression shall, if the context so
admits, include the Global Notes to be initially delivered in respect of the
Notes) which are eligible for purchase under the Joint HM Treasury and Bank of
England Covid Corporate Financing Facility.

 

(B)The Issuer has, in relation to the Notes issued by it, entered into a deed of
covenant dated on or about 21 May 2020 (as amended and supplemented from time to
time, the Deed of Covenant).

 

(C)The Guarantor has agreed to guarantee the payment of all sums expressed to be
payable from time to time by the Issuer in respect of the Notes to the holders
of any Notes (the Holders) issued by it and under the Deed of Covenant to the
Relevant Account Holders.

 

This Deed witnesses as follows:

 

1.Interpretation

 

1.1Defined Terms: In this Deed, unless otherwise defined herein, capitalised
terms shall have the same meaning given to them in the Deed of Covenant and the
Notes.

 

1.2Headings: Headings shall be ignored in construing this Deed.

 

1.3Contracts: References in this Deed to this Deed or any other document are to
this Deed or any such other document as amended, supplemented or replaced from
time to time and includes any document that amends, supplements or replaces
them.

 

1.4Persons: Any reference to a person includes its successors and assigns.

 

1.5Benefit of Deed of Guarantee: Any Notes issued under the Programme on or
after the date of this Deed shall have the benefit of this Deed but shall not
have the benefit of any subsequent deed of guarantee relating to the Programme
(unless expressly so provided in any such subsequent deed).

 

2.Guarantee and Indemnity

 

2.1Guarantee

 

The Guarantor unconditionally and irrevocably guarantees that if the Issuer does
not pay any sum payable by it under the Deed of Covenant or the Notes by the
time and on the date specified for such payment (whether on the normal due date
or otherwise), the Guarantor shall pay that sum to each Holder and each Relevant
Account Holder before close of business on that date in London. All payments
under this Deed by the Guarantor shall be made subject to the terms and
conditions of the Notes.

 



3

 

 

2.2Guarantor as Principal Debtor

 

As between the Guarantor, the Holders and the Relevant Account Holders but
without affecting the Issuer's obligations, the Guarantor shall be liable under
this Deed as if were the sole principal debtor and not merely a surety.
Accordingly, the Guarantor's obligations shall not be discharged, nor shall the
Guarantor's liability be affected, by anything that would not discharge or
affect liability as if the Guarantor were the sole principal debtor, including
(1) any time, indulgence, waiver or consent at any time given to the Issuer or
any other person, (2) any amendment to any other provisions of this Deed or to
the terms and conditions of the Notes or to any security or other guarantee or
indemnity, (3) the making or absence of any demand on the Issuer or any other
person for payment, (4) the enforcement or absence of enforcement of this Deed,
the Notes, the Deed of Covenant or of any security or other guarantee or
indemnity, (5) the taking, existence or release of any security, guarantee or
indemnity, (6) the dissolution, amalgamation, reconstruction or reorganisation
of the Issuer or any other person or (7) the illegality, invalidity or
unenforceability of or any defect in any provision of this Deed, the Notes, the
Deed of Covenant or any of the Issuer's obligations under any of them.

 

2.3Guarantor's Obligations Continuing

 

The Guarantor's obligations under this Deed are and shall remain in full force
and effect by way of continuing security until no sum remains payable under the
Notes, the Deed of Covenant or this Deed. Furthermore, those obligations are
additional to, and not instead of, any security or other guarantee or indemnity
at any time existing in favour of any person, whether from the Guarantor or
otherwise and may be enforced without first having recourse to the Issuer, any
other person, any security or any other guarantee or indemnity. The Guarantor
irrevocably waives all notices and demands of any kind.

 

2.4Exercise of Rights

 

So long as any sum remains payable under the Notes, the Deed of Covenant or this
Deed, the Guarantor shall not exercise or enforce any right, by reason of the
performance of any of its obligations under this Deed, to be indemnified by the
Issuer or to take the benefit of or enforce any security or other guarantee or
indemnity.

 

2.5Avoidance of Payments

 

The Guarantor shall on demand indemnify the relevant Holder or Relevant Account
Holder, on an after tax basis, against any cost, loss, expense or liability
sustained or incurred by it as a result of it being required for any reason
(including any bankruptcy, insolvency, winding-up, dissolution or similar law of
any jurisdiction) to refund all or part of any amount received or recovered by
it in respect of any sum payable by the Issuer under the Notes or the Deed of
Covenant and shall in any event pay to it on demand the amount as refunded by
it.

 

2.6Debts of Issuer

 

If any moneys become payable by the Guarantor under this Deed, the Guarantor
undertakes that the Issuer shall not (except in the event of the liquidation of
the Issuer) so long as any such moneys remain unpaid, pay any moneys for the
time being due from the Issuer to the Guarantor.

 



4

 

 

2.7Indemnity

 

As separate, independent and alternative stipulations, the Guarantor
unconditionally and irrevocably agrees: (1) that any sum that, although
expressed to be payable by the Issuer under the Notes, the Deed of Covenant or
this Deed, is for any reason (whether or not now existing and whether or not now
known or becoming known to the Issuer, the Guarantor, a Holder or a Relevant
Account Holder) not recoverable from the Guarantor on the basis of a guarantee
shall nevertheless be recoverable from the Guarantor as if it were the sole
principal debtor and shall be paid by the Guarantor to the Holder or Relevant
Account Holder (as the case may be) on demand; and (2) as a primary obligation
to indemnify each Holder and Relevant Account Holder against any loss suffered
by it as a result of any sum expressed to be payable by the Issuer under the
Notes, the Deed of Covenant or this Deed not being paid on the date and
otherwise in the manner specified in this Deed or in the terms and conditions of
the Notes or any payment obligation of the Issuer under the Notes, the Deed of
Covenant or this Deed being or becoming void, voidable or unenforceable for any
reason (whether or not now existing and whether or not now known or becoming
known to a Holder or a Relevant Account Holder), the amount of that loss being
the amount expressed to be payable by the Issuer in respect of the relevant sum.

 

2.8Incorporation of Terms

 

The Guarantor agrees that it will comply with and be bound by all such
provisions of the Notes which relate to it.

 

3.Payments

 

3.1Payments Free of Taxes

 

The Guarantor undertakes in favour of each Holder and each Relevant Account
Holder that, in relation to any payment to be made by it under this Deed, it
will comply with paragraph 3 of the Global Notes as if the provisions thereof
were set out in full, mutatis mutandis, in this Deed.

 

3.2Stamp Duties

 

The Guarantor covenants to and agrees with the Holders and the Relevant Account
Holders that it shall pay promptly, and in any event before any penalty becomes
payable, any stamp, documentary, registration or similar duty or tax payable or
arising in the United Kingdom, or any political subdivision or taxing authority
thereof or therein in connection with the entry into, performance, enforcement
or admissibility in evidence of this Deed and/or any amendment of, supplement
to, or waiver in respect of this Deed, and shall indemnify each of the Holders
and the Relevant Account Holders, on an after tax basis, against any liability
with respect to or resulting from any delay in paying or omission to pay any
such tax.

 

4.Power and authority; Ranking

 

4.1Power and authority

 

The Guarantor hereby warrants, represents and covenants with each Holder and
each Relevant Account Holder that it has all corporate power, and has taken all
necessary corporate or other steps, to enable it to execute, deliver and perform
this Deed, and that this Deed constitutes a legal, valid and binding obligation
enforceable in accordance with its terms.

 

4.2Ranking

 

The Guarantor hereby warrants, represents and covenants with each Holder and
each Relevant Account Holder that its obligations under this Deed rank at least
pari passu with all present and future unsecured and unsubordinated obligations
of the Guarantor other than obligations mandatorily preferred by law applying to
companies generally.

 



5

 

 

5.Amendments

 

5.1Restriction on amendments

 

So long as any Note remains outstanding, the Guarantor may amend, vary,
terminate or suspend this Deed and/or its obligations hereunder provided that
such amendment, variation, termination or suspension would not have a materially
adverse effect upon any Holder or Relevant Account Holder. Nothing in this
Clause 5 shall prevent the Guarantor from increasing or extending its
obligations hereunder by way of supplement to this Deed at any time.

 

5.2Notice of amendments

 

The Guarantor shall give notice in writing to the Holders and the Relevant
Account Holders in accordance with the terms and conditions of the Notes at
least 30 days prior to a proposed amendment, variation, termination or
suspension of this Deed unless no Note is then outstanding.

 

6.Delivery of this Deed

 

The Guarantor shall deposit an executed copy of this Deed with the Issuing and
Paying Agent, to be held by the Issuing and Paying Agent to the exclusion of the
Guarantor until all the obligations of the Guarantor have been discharged in
full. The Guarantor covenants with each Holder and each Relevant Account Holder
on demand to produce or procure that there is produced an executed original of
this Deed to such Holder or Relevant Account Holder (as the case may be) and
allow it to take copies thereof on demand at any reasonable time.

 

7.Notices

 

All notices and other communications to the Guarantor hereunder shall be made in
writing (by letter or email) and shall be sent to the Guarantor at:

 

Address: P.O. Box 4030, NH353, Golden, Colorado 80401     Email:
Patrick.Porter@MOLSONCOORS.COM     Attention: Treasurer     With a copy to:    
  Address: P.O. Box 4030, NH353, Golden, Colorado 80401     Email:
Lee.Reichert@molsoncoors.com     Attention: Chief Legal Officer

 

or to such other address or email address or for the attention of such other
person or department as the Guarantor has notified to the Holders and the
Relevant Account Holders.

 

Every notice or other communication to the Guarantor which is sent in accordance
with this Clause 7 shall be effective upon, in the case of communication by
letter, delivery to the Guarantor, or, in the case of email, receipt by the
Guarantor in legible form at the correct email address, provided however that
any such notice or other communication which would otherwise take effect after
4.00 p.m. on any business day or on a non-business day (in each case in the
place of the Guarantor) shall not take effect until 10.00 a.m. on the
immediately succeeding business day.

 

8.Miscellaneous

 

8.1Benefit

 

This Deed shall take effect as a deed poll for the benefit of the Holders and
the Relevant Account Holders from time to time and for the time being.

 



6

 

 

8.2Assignment

 

The Guarantor shall not be entitled to assign or transfer all or any of its
rights, benefits and obligations hereunder. Each Holder and each Relevant
Account Holder shall be entitled to assign all or any of its rights and benefits
hereunder.

 

8.3Partial invalidity

 

If at any time any provision hereof is or becomes illegal, invalid or
unenforceable in any respect under the laws of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the laws of any
other jurisdiction shall in any way be affected or impaired thereby.

 

8.4Counterparts

 

This Deed may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

 

9.Governing Law and Jurisdiction

 

9.1Governing Law

 

This Deed and any non-contractual obligations arising out of or in connection
with it shall be governed by and construed in accordance with English law.

 

9.2Jurisdiction

 

The English courts have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Deed (including a dispute regarding the existence,
validity or termination of this Deed and any dispute relating to any
non-contractual obligations arising out of or in connection with this Deed), and
each party submits to the exclusive jurisdiction of the English courts. The
Guarantor acknowledges and agrees that, and the Holders and Relevant Account
Holders shall be deemed to acknowledge and agree that, the English courts are
the most appropriate and convenient courts to settle any such dispute and
accordingly no such person will be entitled to argue to the contrary.

 

9.3Service of process

 

The Guarantor hereby irrevocably appoints the Issuer as its agent for service of
process in any proceedings before the English courts in connection with this
Deed. If any person appointed as process agent for the Guarantor is unable for
any reason to act as agent for service of process, the Guarantor must
immediately appoint another agent. The Guarantor agrees that failure by a
process agent to notify it of any of process will not invalidate the relevant
proceedings. This Clause 9.3 does not affect any other method of service allowed
by law.

 

9.4Waiver of immunity

 

The Guarantor irrevocably and unconditionally: (a) agrees not to claim any
immunity from proceedings brought by a Holder or Relevant Account Holder in
relation to this Deed and to ensure that no such claim is made on its behalf;
(b) consents generally to the giving of any relief or the issue of any process
in connection with those proceedings; and (c) waives all rights of immunity in
respect of it or its assets.

 



7

 

 

9.5Waiver of trial by jury

 

EACH PARTY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION IN CONNECTION WITH THIS DEED OR ANY TRANSACTION CONTEMPLATED BY THIS
DEED. THIS DEED MAY BE FILED AS A WRITTEN CONSENT TO TRIAL BY COURT.

 

IN WITNESS whereof the Guarantor has caused this Deed to be duly executed and
duly delivered as a deed on the date stated at the beginning.

 



8

 

 

Signatories

 

EXECUTED as a DEED by

MOLSON COORS BEVERAGE COMPANY

acting by:

 

/s/ Eric Gunning

 

Eric Gunning

Deputy Chief Legal Officer and Assistant Secretary

 

/s/ Patrick Porter

 

Patrick Porter

Vice President, Treasurer and Global Business Services

 



9

 

